DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-9 and 18-20 in the reply filed on 6/03/2022.
3.	Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/03/2022.
 Preliminary Amendment 
4.	Preliminary Amendments filed 3/12/2020 to the drawings should be accompanied by a written statement indicating specific support for the change.  If the support is implicit, an explanation is beneficial.	 
Information Disclosure Statement
5.  	The information Disclosure Statement (IDS) filed 3/12/2020 fails to comply with 
C.F.R. 1.98 (b) which requires that each item of information in an IDS be identified properly such as the NPL does not show the publication date. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Specification Objections
6.   	The Application's specification filed 02/27/2020 is objected to because of the following informalities: The content of specification does not include: Brief Summary of the Invention: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
Note: The heading should be in Capital letters. Appropriate correction is required.  
Claim Objections
7.	Claims 19-20 are objected to because of the following informalities:
In claims 19-20, “The computer readable medium of claim 18” should read “The non-transitory computer readable medium of claim 18” to avoid lacking explicitly antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 101 
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



9.	Claims 1-9 and 18-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.

	The recitation in claim 1: receiving the periodic RF signal at a single port corresponding to a receiver of the measurement instrument; determining a complex absolute signal comprising amplitudes and phases of spectral components of the periodic RF signal over an entire bandwidth of the periodic RF signal in the frequency domain; and reconstructing a time domain signal corresponding to the periodic RF signal by transforming the complex absolute signal from the frequency domain to the time domain.


	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mathematical Relationships/Calculations, such as determining a complex absolute signal and reconstructing a time domain signal. Thus, the step 2A – prong I is yes.   
Next, under the Step 2A, Prong II, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Similar limitations comprise the abstract idea of Claim 18.
The above claims comprise the following additional elements: In Claim 1: the recitation of receiving the periodic RF signal at a single port corresponding to a receiver of the measurement instrument that uses conventional tool such as a receiver of the measurement instrument to receive data which amounts insignificant extra-solution activity MPEP 2106.05(g)
In claims, the additional elements in the preambles of claim 1 (A method of making time domain measurements of a wideband periodic radio frequency (RF) signal using a narrowband measurement instrument operating in a frequency domain) and in claim 18 (A non-transitory computer readable medium for making time domain measurements of a wideband periodic radio frequency (RF) signal received through a single port of a narrowband coherent receiver operating in a frequency domain, the computer readable medium having stored thereon instructions that, when executed by a processor) are not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment of field of use. In addition, the preamble of claim 18 recites a receiver as a conventional equipment which is in a form insignificant extra-solution and a processor is just a generic computer component perform generic computer function.
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient
to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior
art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-9 and 19-20 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.  
	Claim Rejections - 35 USC § 112	
10. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 3, 7, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claims 3 and 20, “detecting a periodic characteristic in the reconstructed time domain signal” is indefinite. It is unclear detecting a period characteristic of what, whether it means “detecting a period characteristic of the RF signal”?  
The recitation in claim 7, “wherein performing the phase response calibration enables stitching together the phases of the spectral components of the periodic RF signal over the entire bandwidth of the periodic RF signal” is indefinite. It is unclear what it means “stitching together the phases” whether the phase stitching between frequency segments received? There is no clarification in the disclosure.
The recitation in claim 8, “subtracting out the determined linear portion to center the reconstructed time domain signal at time zero” is indefinite. It is unclear what it means “subtracting out… to center the reconstructed time domain signal”, whether it means subtracting the determined linear portion from a center of the reconstructed time domain signal at time zero? 
Appropriate correction is required.
Statement of 35 U.S.C § 102 and 103
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 103
13. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



14.	Claims 1-5, 8-9, and 18-20 are rejected under AIA  35 U.S.C. 103 as being obvious over US patent 8,296086 of Sternberg et al, hereinafter Sternberg in view of US  2014/ 0155006 of Matsuura. 
As per Claims 1 and 18, Sternberg teaches a method and a CRM (col 23 lines 12-1) of making time domain measurements of a wideband periodic radio frequency (RF) signal using a narrowband measurement instrument operating in a frequency domain (the WAVES measurement system considered “a narrowband measurement instrument”, col 9 line 59 to col 10 line 21), the method comprising: 
receiving the periodic RF signal at a single port corresponding to a receiver of the measurement instrument (col 1 lines 57-62, col 2 lines 55-56, col 3 lines 47-52, col 8 lines 19-25) operating in a frequency domain (Fig 3b, col 5 lines10-17, col 6 lines 63-67, col 10 lines 33-38); 
determining a complex absolute signal comprising amplitudes and phases of spectral components of the periodic RF signal (col 13 lines 56-64) over an entire bandwidth of the periodic RF signal in the frequency domain (col 3 lines 24-31, col 4 line 55 to col 5 line 1, col 8 lines 56-67); 
Sternberg does not explicitly teach reconstructing a time domain signal corresponding to the periodic RF signal by transforming the complex absolute signal from the frequency domain to the time domain.
Matsuura teaches reconstructing a time domain signal corresponding to the periodic RF signal by transforming the complex absolute signal from the frequency domain to the time domain (par 0075).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Sternberg to implement converting a frequency domain to a time domain as taught by Matsuura that would correct a signal which represents an inverse characteristic and a result corrected signal is modulated (Matsuura, pars 0091, 0112). 
As per Claim 2, Sternberg in view of Matsuura teaches the method of claim 1, Sternberg further teaches the complex absolute signal as stated in claim 1, but does not teach transforming the complex signal from the frequency domain to the time domain comprises performing an inverse fast Fourier transform (IFFT) on the signal. Matsuura teaches transforming the signal from the frequency domain to the time domain comprises performing an inverse fast Fourier transform (IFFT) on the signal (pars 0075, 0159). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Sternberg to implement an inverse Fast Fourier transform as taught by Matsuura that would correct a signal which represents an inverse characteristic and a result corrected signal is modulated (Matsuura, pars 0091, 0112). 
As per Claims 3 and 20, Sternberg in view of Matsuura teaches the method and CRM of claims 1 and 18, Sternberg further teaches comprising: detecting a periodic characteristic in the reconstructed time domain signal (detect amplitudes at 4, 6, 8, and 10 MHz, col 32 lines 44-48); and displaying the detected periodic characteristic on a display of the measurement instrument (Fig 5 and Fig 16 display amplitudes of RF signals, col 8 lines 19-26, col 32 lines 44-45). 
As per Claim 4, Sternberg in view of Matsuura teaches the method of claim 3, Sternberg further teaches the periodic characteristic comprises a pulse (Figs 13, 16).    
As per Claims 5 and 19, Sternberg in view of Matsuura teaches the method and CRM of claims 1 and 18, Sternberg further teaches wherein determining the complex absolute signal further comprises performing a phase response calibration of the receiver to obtain a calibrated phase response (abstract, Table 2); measuring the phases of the spectral components of the periodic RF signal using the calibrated phase response (abstract, Table 2);calibrated phase response; 17Keysight: 20200027-01-PATENT -measuring the amplitudes of the spectral components of the periodic RF signal using a calibrated amplitude response determined by an absolute amplitude calibration of the receiver (abstract, Table 2, col 33 lines 36-62); and combining the measured phases of the spectral components with the measured amplitudes of the receiver to provide the complex absolute signal (abstract, Table 2, col 16 lines 13-32). 
As per Claim 8, Sternberg in view of Matsuura teaches the method of claim 1, further comprising: Sternberg does not teach determining a linear portion of the phases of the spectral components in the complex absolute signal; and subtracting out the determined linear portion to center the reconstructed time domain signal at time zero.  Matsuura teaches determining a linear portion of the phases of the spectral components in the complex absolute signal (Fig 10 block S602, pars 0115, 0197); and subtracting out the determined linear portion to center the reconstructed time domain signal (Fig 11, pars 0065, 0113, 0118, 0124-0125) at time zero (pars 0133, 0223). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Sternberg and Matsuura that would correct a signal which represents an inverse characteristic and a result corrected signal is modulated (Matsuura, pars 0091, 0112). 
As per Claim 9, Sternberg in view of Matsuura teaches the method of claim 8, Matsuura further teaches comprising: adding or subtracting an arbitrary phase slope to or from the phases of the complex absolute signal to translate the center of the reconstructed time domain signal forward or backward with respect the time zero (pars 0207-0208). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Sternberg and Matsuura that would adjust the amplitude error, e.g. in positive direction (Matsuura, par 0208). 

15.	Claim 7 is rejected under AIA  35 U.S.C. 103 as being obvious over Sternberg in view of Matsuura and Barich6Appl. No. 17/071,111  (US patent 9,851,383).
As per Claim 7, Sternberg in view of Matsuura teaches the method of claim 5, wherein performing the phase response calibration, but does not teach enables stitching together the phases of the spectral components of the periodic RF signal over the entire bandwidth of the periodic RF signal. Barich teaches stitching together the phases of the spectral components of the periodic RF signal over the entire bandwidth of the periodic RF signal (Fig 2, block S213, Figs 3 and 6, col 2 lines 1-4). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Sternberg and Matsuura to implement stitching the phase together as taught by Barich that would provide the frequency stitching technique for repetitive waveforms and may be applicable to error-vector-magnitude (EVM) measurements of a device under test (DUT), such as a power amplifier, as well as to other signal-quality measurements (Barich, col 3 lines 5-14).
Conclusion
16.	Claim 6 is considered novel and non-obvious subject matter with respect to the prior art, but it is rejected under 35 U.S.C. § 101 and 112 as set forth in this Office action. The following is an examiner's statement of reasons for allowance:
The prior arts do not teach or suggest “removing a known phase response of the phase reference device from the measured phase response by dividing the measured phase response by the known phase response to provide the calibrated phase response of the receiver” as recited in claim 6. 
17.	The following pertinent prior arts such as: US patent 9,906,248 of Gupta (Wideband digital spectrometer), US 2015/0226821 of Zhang et al (System and method for gradient-modulated sweep imaging with Fourier Transformation Magnetic resonance imaging), US patent 8,805,313 of Da Silva et al (Magnitude and phase response calibration of receivers).6Appl. No. 17/071,111 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lynda Dinh/
Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863